UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-140804-04 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of registrant as specified in its charter) J.P. Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 (Exact name of issuing entity as specified in its charter) 270 Park Avenue, New York, New York 10017, (212) 834-9428 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) A-1, A-2,A-3, A-4, A-SB, A-1A, X, A-M, A-J, B, C,D, E, and F (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 41 Pursuant to the requirements of the Securities Exchange Act of 1934, J.P. Morgan Chase Commercial Mortgage Securities Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. J.P. Morgan Chase Commercial Mortgage Securities Corp., as Depositor Date:January22, 2008 /s/ Bianca Russo Name: Bianca Russo Title: Vice President and Secretary
